Title: To George Washington from Brigadier General Duportail, 17 May 1780
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



Sir
Charlestown [S.C.] 17 may 1780

You will have probably heard of the Surrender of Charlestown by the time you will receive this Letter. I arrived there the 25th of april at Seven in the morning, after having past during the night in the middle of the Ennemies, through the Woods, with the assistance of good Guides. I found the Town in a desperate State, allmost intirely invested by the British Army & Fleet, which had passed the Bar and fort Moultrie; they had Surmounted difficulties which were generally looked upon as insurm[ountable] without experiencing Scarce any resistance. The Enemy had brought their Trenches upon the Necks within about 120 or 130 Yards from the fortifications; in a word, the fall of the Town was unavoidable unless an Army came to her assistance, which then did not appear likely. after having examined the Situation of things, I thought an evacuation highly advisable and I proposed it; but the Council found an impractibility in the measure, although for my own part it only appeard to me difficult & hazardous and Such as we ought to risque in our present Situation. that Plan being rejected, the only object was to protract the term of our Capitulation: I have done on my part every thing that was in my power to fulfil that object, in the same manner as Colonel Laumoy had before my arrival; but time brought us to lose sight of the term of our resistance; the Ennemy Succeeded in draining part of our ditch which was in front of our entrenchments and raised new Batteries in their third Parrallel. the day they opened them they sent a Flag with a Letter to summon General Lincoln to Surrender, upon this a Counsil of General & field officers were called, and after having asked whether terms ought to be proposed to the Ennemy—it was carried in the affirmative by great majority, I myself was of that number. the first proposals were from the Ennemy, ⟨we⟩ might expect advantagous Conditions, I had even Some hope that we might have Saved the Garrison, besides a positive refusal to treat with an Ennemy who within a few days could have been in a condition of giving us the Law appeared imprudent and unseasonable. it was then determind in Council that propositions Should be made, but afterwards, by an

extraordinary oversight they left to the General officers the care of determining what was to be proposed. This is the Moment where I left off taking any part in what has been done, being of a contrary opinion to that of the General Officers. They agreed to propose t[h]at the Continental Troops Should be prisonners of war. I opposed that Measure with all my might, I represented that if even our Situation required it, it was not our business to propose it, and that we Show’d an ignorance of what is practised in those Cases which would make us appear in a Ridicule light, I Represented that if I had been of opinion with the greatest number to propose terms to the Ennemy I meant that they Should be honorable terms both advantageous to the Army and Continent. as for instance to Surrender the Town alone with the artillery, Stores and Ships, but to save the Troops, that if the army must be prisonner of war it was more eligible to hold out in order to justify Such unfavorable conditions by a longer resistance and a more distressing Situation.
My representation had not the desired effect, the propositions were made Such as you will See them. fortunately, Such as they were the Ennemy would not grant them and proposed others less ad[v]antageous, which General Lincoln did not however think proper to accept. The Truce was broke and the operations of the Seige vigorously continued. but the Second day after the Militia refused to do duty General Lincoln thought from this that the Capitulation was absolutely necessary, and called the Council who countenanced the Measure. for my own part I thought that we ought to try before to bring the Militia to their Duty by all possible means, by acts of authority and if necessary by exemplary punishments. this was likely demed impracticable and the Capitulation took place to my great regret, not that I think that we could have held out longer than three or f⟨our⟩ days, but that time would have put the Ennemy in Such a Situation as to render a further resistance on our part blamable to every body, then our defence would have done us much more honor; it is true that in that case the conditions would not have likely been the Same, but I was for Sacrifising that advantage to a little more glory—Fortunately in all this the honor of the american arms is Secure and the Ennemy have not yet great Subject to triumph. To remain fourty Two days of open trenches before a Town of an immense extent, fortified by Sandy intrenchments raised in two Months wouthout covered way without outworks, open in several Places on the water Side exposed every where to an open attack, and defended by a Garrison which was not Sufficient by half to remain I Say forty two days before Such place and display all the apparal of a regular Siege is nothing very glorious. The British General, has perhaps followed the Rules of prudence in this conduct but at least the Troops under his commands will never have Subject of boasting of the audaciousness and Enterprising Spirit. The American Troops on the Contrary have given

certain proofs of their firmness in supporting a tremendous—fire and remaining all the while exposed to the danger of a Surprise and open attacks, of which the success was almost certain if the Ennemy had taken proper Measures. I have the honour to be with the greatest Respect Your excellency’s the most humble and obedient servant

Duportail


p.s. this is a Copy of the letter that I write to the Congres—I am very sorry they dont let me have time enough to add great many things I shoud be glad to say.

